              Case 3:19-bk-02798-JAF        Doc 21     Filed 09/27/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION
In re

Blaine Robert Harrison
                                                  CHAPTER        13
                                                  CASE NO.       3:19-bk-02798-JAF
      Debtor
______________________________/

              OBJECTION BY MTGLQ INVESTORS, LP TO CONFIRMATION
                  OF CHAPTER 13 PLAN FILED BY THE DEBTOR(S)
        MTGLQ INVESTORS, LP("Creditor"), by the undersigned attorneys, objects to
confirmation of the Plan ("Plan") as proposed by the Debtor and any future Plan(s) filed by the
Debtor to the extent that such Plan or Plans contain the provision(s) to which this Objection is
directed. In support of this Objection, the Creditor states as follows:

       1.       For value received, the Debtor(s) executed and delivered a Note and Mortgage
("Loan Documents") as evidence of indebtedness to Creditor. Said indebtedness is secured by
property more particularly described in the Mortgage as: REAL PROPERTY LOCATED: 9431
NW 212TH STREET STARKE, FL 32091, LEGALLY DESCRIBED AS: See Exhibit A
("Collateral"). Reasons for objection:

                                Failure to Provide for Total Debt
        2.     The loan at issue matured prepetition on September 1, 2018. Creditor will be
filing Total Debt Secured Claim in the amount of $45,435.77. The Debtor’s Plan proposes a
Total Claim amount of $39,983.00.

        3.     The Plan provides that the Debtor will pay the balance of the Creditor’s secured
claim, but proposes payment of an amount less than the full balance of the Creditor’s claim that
will be filed.

       4.      Creditor objects to such treatment in that the Plan does not meet the requirements
of 11 U.S.C. §1325 (a)(1) in that it does not provide adequate protection for Creditor's interest
pursuant to 11 U.S.C. §361.

             Failure To Pay Interest Or Pay Appropriate Interest On Secured Claim
        5.      Creditor will file a secured claim and seeks the payment of interest on such claim.

       6.      The Plan does not provide for payment of the appropriate amount of interest on
such secured claim in an amount consistent with Till v. SCS Credit Corp., 541 U.S. 465 (2004).

         7.     Therefore, the Debtors’ proposed Chapter 13 Plan does not meet the requirements
of 11 U.S.C. §1323(a)(5). In addition, the Plan fails to comply with 11 U.S.C. §1325 (a)(1) in
that it does not provide adequate protection for Creditor’ s interest pursuant to 11 U.S.C. §361.

                             Failure to Provide for Ongoing Escrow
        8.      The loan at issue is an escrowed loan and the Creditor makes periodic advances
for taxes and insurance. The Debtor’s Plan proposes to pay the Creditor’s claim over 60 months
            Case 3:19-bk-02798-JAF          Doc 21     Filed 09/27/19      Page 2 of 2



with interest, but fails to include any provisions for how the taxes and insurances will be handled
for escrow purposes while the Plan is pending.

       9.       Creditor will withdraw this Objection in the event that the Plan is amended to
conform to the Creditor's proof of claim or otherwise satisfactorily address the issue(s) raised in
this Objection.


        WHEREFORE, Creditor prays for the entry of an appropriate order denying confirmation
with respect to the Plan as proposed and any future Plan(s) filed by the Debtor(s) to the extent
that such Plan or Plans contain the provisions to which this Objection is directed.




                                                      /s/ Jessica Hicks
                                                      Jessica Hicks
                                                      Kass Shuler, P.A.
                                                      P.O. Box 800
                                                      Tampa, FL 33601
                                                      Phone: (813) 229-0900 Ext. 1465
                                                      Fax: (813) 229-3323
                                                      jhicks@kasslaw.com
                                                      Florida Bar No. 1003462


                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY THAT a true and correct copy of the foregoing was furnished on
September 27, 2019, by U.S. Mail and/or electronic mail via CM/ECF pursuant to Local Rule
1001-2 to: Blaine Robert Harrison, 9431 NW 212 Street, Starke, FL 32091; Debbie Harrison at
his/her place of abode, 9431 NW 212 Street, Starke, FL 32091; Curtis A. Sanders, Esq., 407 W.
Georgia St., Starke, FL 32091; Douglas W Neway, Trustee P.O. Box 4308, Jacksonville, FL
32201; Brown, Marsha Brown, Marsha Post Office Box 4308, Jacksonville, FL 32201.



                                                      /s/ Jessica Hicks
                                                      Jessica Hicks (x1465)


1807702B/mlh
